Title: To George Washington from Major General Philemon Dickinson, 26 October 1777
From: Dickinson, Philemon
To: Washington, George



Dear Sir
Elizabeth Town [N.J.] 26th October 1777

The Governors Answer this moment came to hand, which I inclose your Excellency—tis such, as I little expected—By Order of the Governor & Council, I was stationed at this Post, with Directions to keep up 1,000 Men—my number at present, does not exceed 700 men—could I with propriety, I would instantly march 500 Men from this

Post, but this cannot be done, without an Order of the Governor, or Council.
The Enemy (by advice reced this Day) have landed 1300 Men on Staten Island, & tis said they intend us a Visit—I have wrote Genls Forman, & Newcomb, to collect & march all the Men, they can possibly raise, without loss of Time, to Red Bank.
Since the Governor does not chuse to give the necessary Orders, I will risk it myself, altho’ I have only the Power, of ordering out one half the Militia, by an express Law of our State—as there are not 200 Western Militia at this Post, I am in hopes they will be able to raise a tolerable Number.
The account of Burgoynes Surrender, comes confirmed several different ways, but I hope before this reaches your Excellency, you will have received the particulars from authority—I have the honor to be, your Excellency’s most Obt

Philemon Dickinson


P.S. Should Br Gl Winds make his appearance in a few day’s, I will order him on with his Brigade.

